Franklin Templeton Global Trust 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Facsimile 954.847.2288 Telephone 954.527.7500 August 3, 2017 Filed Via EDGAR (CIK #0000780379) Securities and Exchange Commission treet NE Washington, DC 20549 RE: Franklin Templeton Global Trust (Registrant) File Nos. 033-01212 and 811-04450 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 50 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on July 27, 2017. Sincerely yours, FRANKLIN TEMPLETON GLOBAL TRUST /s/Lori A. Weber Lori A. Weber Vice President and Secretary LAW/rs cc: Bruce G. Leto, Esq. Marguerite C. Bateman, Esq.
